Citation Nr: 0737874	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

3.  Entitlement to a compensable initial evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1982 to June 2003.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Left knee patellofemoral syndrome (left knee disability) 
is manifested by arthritis and either 0 or 10 degrees left 
leg extension.  

2.  Lumbosacral strain (lumbar spine disability) is 
manifested by lumbar spine forward flexion to 85, 90, and 95 
degrees and full extension, bilateral lateral flexion, and 
bilateral rotation.  

3.  Headaches are manifested by severe and non-prostrating 
headaches.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5261 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

3.  The criteria for an initial compensable evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8199-
8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased or compensable initial evaluations, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims for entitlement to 
service connection, a March 2004 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following initial awards of 
service connection for the disabilities.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claims and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By an August 2004 rating decision, service connection for a 
left knee disability and lumbar spine disability was granted 
and 10 percent evaluations were assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5260 and 5237, respectively, 
effective July 1, 2003.  The RO also granted service 
connection for migraine headaches and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100, effective July 1, 2003.  In 
November 2004, the veteran filed a notice of disagreement 
regarding the evaluations.  The RO issued a statement of the 
case in February 2004.  In April 2005 the veteran filed a 
substantive appeal.  In April 2005, the RO issued a 
supplement statement of the case.

Left knee disability

A June 2004 VA general medical examination was conducted upon 
a review of the claims file.  The veteran reported left knee 
pain, stiffness, and limited range of motion.  Prolonged 
standing, walking, sitting, bending, and weather changes 
aggravated the pain.  The veteran denied flare-ups and 
dislocations.  He had a knee brace, but did not use a cane.  
He reported that he used over the counter medication for pain 
and inflammation and occasionally used heat and ice.  The 
veteran stated he could no longer play golf or softball.  
Upon examination, there was normal gait and the veteran was 
able to rise on his heels and toes and squat without 
difficulty.  There was no warmth or swelling.  There was 
tenderness of the inferior medial and lateral aspects of the 
patella and crepitations, but negative drawer sign, negative 
McMurray's sign, and no instability.  Patellar reflexes were 
grade 2 of 2, muscle strength was 5/5, and there was no 
gastrocnemius or quadriceps muscle atrophy.  There was 
flexion to 10 degrees and extension to 140 degrees, with pain 
and tenderness beginning at 100 degrees.  The diagnosis was 
residuals of an injury to the right knee/patellofemoral 
syndrome.  

A June 2004 VA neurological examination noted a prior history 
of left knee arthritis.  There was 2+ deep tendon reflexes 
and 5/5 motor strength.

October and December 2004 VA medical records noted a prior 
medical history of left knee injury.  

A December 2004 VA knee examination was conducted upon review 
of the claims file.  The veteran reported persistent pain, 
stiffness, giveway, and fatigability.  He reported increased 
pain with repetitive use, but no flare-ups.  He wore a brace 
at times and occasionally used a cane.  He reported no 
subluxation or constitutional symptoms.  He was able to 
function at work and conduct daily activities.  He used over 
the counter medication.  Upon examination, the veteran 
ambulated without aids or assistance.  There was 
retropatellar pain, tenderness, soreness and chondromalacia 
of the patella.  There was some guarding to palpation across 
the medial joint line and retropatellar crepitus.  The knee 
was stable to medial/lateral and anterior/posterior testing 
and there was a negative McMurray's test.  There was 
extension to 0 degrees and flexion to 135 degrees.  
Repetition caused increased pain, soreness, tenderness, and 
fatigability, but no additional limitation of motion.  The 
diagnosis was residuals of postoperative injury with 
patellofemoral syndrome.  

The veteran's current 10 percent evaluation under Diagnostic 
Code 5003-5260 indicates that the left knee disability 
includes both arthritis and limitation of knee flexion.  See 
38 C.F.R. § 4.27 (2007) (noting that the diagnostic code for 
diseases may contain the diagnostic code for the disease 
followed by a hyphen and the diagnostic code for the residual 
condition on which the rating is based); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (arthritis is rated on limitation of 
joint motion), 5260 (limitation of leg flexion).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If there is x-ray evidence of 
degenerative joint disease and a noncompensable limitation of 
motion finding, a 10 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of leg flexion 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees and a maximum 30 percent rating if flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Here, there was flexion to 135 and 140 degrees.  Thus, a 
noncompensable evaluation is warranted under Diagnostic Code 
5260 for left leg flexion. 

As noted above, the RO has assigned the veteran's left knee 
disability a 10 percent evaluation based on arthritis and 
limitation of flexion because the veteran's limitation of 
flexion is noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260.  The Board has considered whether another 
rating code is more appropriate than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  But any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, after a review of the evidence, the 
Board has determined that the most appropriate diagnostic 
code for evaluating the severity of the veteran's left knee 
disability is Diagnostic Code 5003-5261 for left knee 
arthritis and limitation of extension, because although the 
evidence of record does not demonstrate limitation of leg 
flexion, it does demonstrate limitation of leg extension.  

Limitation of leg extension is assigned a noncompensable, 10 
percent, 20 percent, 40 percent, or a 50 percent rating for 
leg extension limited to 5, 10, 15, 20, 30, or 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).  Here, the evidence showed 0 and 10 degrees left leg 
extension.  Thus, the veteran's left leg extension warrants a 
10 percent evaluation, but no more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5261.  Accordingly, an initial 
evaluation in excess of 10 percent is not warranted for left 
knee arthritis, with limitation of leg extension.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the evidence of record demonstrates no left 
knee instability, subluxation, or ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic 


Codes 5256, 5257 (2007).  There is also no evidence of record 
of left knee ankylosis, dislocated semilunar cartilage, 
impairment of the tibia and fibula, genu recurvatum, or 
impairment of the femur with a knee disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263, 
5255 (2007).  Moreover, an evaluation in excess of 10 percent 
is not permitted for removal of semilunar cartilage.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007).  Accordingly, 
alternative diagnostic codes do not provide for an initial 
evaluation in excess of 10 percent for a left knee 
disability.

The Board has also considered whether a separate evaluation 
is warranted for left knee arthritis and instability.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  Again, however, the evidence showed 
negative drawer sign, negative McMurray's sign, and no other 
signs of instability.  Accordingly, a separate evaluation for 
instability is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  The veteran reported 
left knee stiffness, giveway, and fatigability.  He reported 
pain that was aggravated by prolonged standing, walking, 
sitting, bending, and weather changes.  The veteran stated 
that he used over the counter medication for pain and 
inflammation, occasionally used heat and ice and had a brace, 
but did not use a cane.  The veteran denied any left knee 
flare-ups, subluxations, and dislocations.  The veteran was 
able to conduct his activities of daily living and was able 
to work, but could no longer play golf or softball.  The 
objective medical evidence of record demonstrated no left 
knee warmth or swelling, but indicated tenderness and 
guarding to palpation.  There was also good muscle strength, 
no muscle atrophy, and good reflexes.  Repetition caused 
increased pain, soreness, tenderness, and fatigability, but 
did not cause additional limitation of motion.  The Board 
finds that there is no additional functional loss not 
contemplated in the 10 percent rating.  An initial evaluation 
in excess of 10 percent on this basis is not warranted.  

Lumbar spine disability

A June 2004 VA general medical examination was conducted upon 
a review of the claims file.  The veteran reported back pain 
upon prolonged walking, standing, sitting, or bending, but 
denied flare-ups.  Weather changes increased his pain.  He 
awoke with morning stiffness, which decreased as the day 
progressed.  The veteran reported occasional numbness and 
tingling of the legs, but denied bowel and bladder 
disturbances.  He used over the counter medication and did 
not use a back brace or cane.  The veteran stated he could 
walk 1/4 mile to 1/2 mile before developing back tightness.  He 
reported that his back affected his work in a paving company.  
The veteran also reported that his recreational activities, 
such as golf and softball, were limited.  Upon examination, 
there was forward flexion to 95 degrees, with tightness at 
L4-L5; backward extension to 30 degrees, with pain and 
tightness at L4-L5 beginning at 20 degrees; bilateral lateral 
flexion to 30 degrees, without pain or tenderness; and 
bilateral rotation to 30 degrees, without pain or tenderness.  
Repetition caused no additional pain, weakness, fatigability, 
incoordination, or limitation of motion.  There were no gait 
difficulties, tenderness on palpation, spasms, kyphosis, or 
scoliosis.  There were negative straight leg raises, 5/5 
muscle strength, 2/2 deep tendon reflexes, and no sensory 
deficits.  The diagnosis was chronic lumbosacral strain. 

A June 2004 VA neurological examination was conducted upon a 
review of the claims file.  There was full lumbosacral spine 
range of motion with low back pain only at the extreme of 
extension.  There was negative straight leg raising at 80 
degrees bilaterally.  The diagnosis was intervertebral disc 
syndrome of the lumbosacral spine.  

October 2004 VA records noted a prior medical history of back 
injury.  The veteran reported chronic back pain.  

In a November 2004 statement, the veteran asserted that he 
had a disc problem, muscle spasms, and radiating pain on his 
ride side into his leg and buttocks.  

December 2004 VA records noted a prior medical history of 
back injury.  The veteran reported chronic back pain.  

A December 2004 VA spine examination was conducted upon a 
review of the claims file.  The veteran reported persistent 
back pain, aching, soreness, and tenderness, and occasional 
right leg pain.  Repetitive use and weather changes bothered 
his back and he had weekly flare-ups.  The veteran reported 
he could walk or stand about 2 hours at a time and wore a 
back brace for bending or lifting activities.  The veteran 
denied unsteadiness or falling and used over the counter 
medication.  Upon examination, there was forward flexion to 
85 degrees and extension and rotation to 30 degrees.  
Repetition caused pain, soreness, tenderness, and 
fatigability, but no additional limitation of motion.  The 
veteran ambulated without aid or assistance.  There was 
lumbar spine tenderness and soreness with no fixed deformity, 
ankylosis, or increased kyphosis or scoliosis.  There were no 
sciatic irritation signs.  The veteran was able to toe and 
heel walk and partial squat.  The examiner noted that x-rays 
showed spondylolithesis and arthritis.  The diagnosis was 
lumbosacral strain.

Under the rating criteria for lumbar spine disabilities, a 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine, a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, a 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine, and a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, bilateral lateral 
flexion, and bilateral rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).

Under the rating criteria for intervertebral disc syndrome, a 
20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Also under the rating criteria for spine disabilities, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

The veteran's 10 percent evaluation contemplates lumbosacral 
strain with pain on movement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  The evidence of record indicates lumbar spine 
forward flexion to 85, 90, and 95 degrees and full extension, 
bilateral lateral flexion, and bilateral rotation.  
Accordingly, an initial evaluation in excess of 10 percent 
for a lumbar spine disability is not warranted.

Additionally, an initial evaluation in excess of 10 percent 
under the diagnostic code for intervertebral disc syndrome is 
not warranted because the record did not demonstrate any 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007); see Tedeschi, 7 Vet. App. at 414. 

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  Although the veteran reported radiating 
tingling and numbness of the right leg, he denied bowel and 
bladder disturbances.  In addition, the objective medical 
evidence of record noted negative straight leg raises, full 
deep tendon reflex, no sensory deficits, and no sciatic 
irritation signs.  Accordingly, the veteran is not entitled 
to a separate 10 percent evaluation for neurological symptoms 
of a lumbar spine disability.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca, 8 Vet. App. at 206.  The veteran reported chronic 
back pain, aching, soreness, and tenderness, with any 
prolonged walking, standing, sitting, or bending.  Pain was 
aggravated by weather changes and repetitive use.  The 
veteran reported and denied flare-ups.  He stated that he 
could walk or stand about 2 hours at a time or walk 1/4 mile to 
1/2 mile before he developed back tightness.  The veteran wore 
a back brace for bending or lifting activities, but denied 
unsteadiness or falling.  He used over the counter 
medication.  He reported that his back affected his work in a 
paving company and limited his recreational activities, such 
as golf and softball.  The objective medical evidence of 
record noted no gait problems and no tenderness, spasms, 
kyphosis, or scoliosis.  There was good muscle strength.  
Last, although repetition caused pain, soreness, tenderness, 
and fatigability, it did not cause additional limitation of 
motion.  The veteran is not entitled to an initial evaluation 
in excess of 10 percent based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 10 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

Headaches

A June 2004 VA neurological examination was conducted upon a 
review of the claims file.  The veteran reported burning 
occipital headaches without aura, and no visual symptoms 
other than photophobia.  The headaches lasted 30-45 minutes 
if he took Imitrex and Midrin at the onset.  If he did not 
take medication at the onset, the headaches lasted 90 to 105 
minutes and ended with vomiting.  The veteran reported 5 to 6 
headaches per month, half of which ended in vomiting.  He was 
unable to work during a headache.  He reported more frequent 
headaches since service discharge.  The diagnosis was tension 
headaches, non-prostrating.  

An October 2004 VA medical record noted a prior history of 
migraine headaches. 

In a November 2004 statement, the veteran reported severe 
headaches at least 4 times per month.  

A December 2004 VA medical record noted a prior history of 
migraine headaches.  

A noncompensable evaluation is currently assigned under 38 
C.F.R. § 4.124a, Diagnostic Code 8199-8100.  The hyphenated 
Diagnostic Code indicates that tension headaches are rated 
analogous to migraine headaches.  See 38 C.F.R. § 4.20 (2007) 
(an unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); see 
also 38 C.F.R. § 4.27 (2007) (unlisted disabilities rated by 
analogy are coded first by the numbers of the most closely 
related body part and then "99"). 

Under Diagnostic Code 8100 for migraine headaches, a 10 
percent evaluation is assigned for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months, a 30 percent evaluation is 
assigned for migraine headaches where there is characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, and a 50 percent evaluation is 
assigned for very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Here, the veteran complained of burning occipital headaches 
that lasted 30 to 105 minutes, half of which ended in 
vomiting.  Although he reported that he was unable to work 
during these headaches, he did not describe any symptoms 
indicating that the headaches were prostrating.  In addition, 
a VA examiner found the headaches were non-prostrating.  
Accordingly, an initial compensable evaluation is not 
warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But there 
is no evidence of record of headaches due either to brain 
trauma or cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8046 (2007).  Accordingly, an initial 
compensable evaluation is not warranted.

Last, the Board has considered extraschedular evaluations for 
the veteran's left knee disability, lumbar spine disability, 
and headaches.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 10 percent is provided for certain 
manifestations of left knee and low back disabilities and a 
compensable evaluation is provided for certain manifestations 
of headaches, but the medical evidence reflects that those 
manifestations are not present here.  Moreover, the Board 
finds no evidence of an exceptional disability picture.  In 
this regard, the Board notes that the evidence does not show 
that a left knee disability, a lumbar spine disability, or 
headaches interfered markedly with employment beyond that 
contemplated in the assigned rating, nor have they warranted 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of any additional factors, the 
RO's failure to consider referral of these issues for 
consideration of an extraschedular rating did not prejudice 
the veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a left knee 
disability is denied.

An initial evaluation in excess of 10 percent for a lumbar 
spine disability is denied.

An initial compensable evaluation for headaches is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


